 


109 HR 346 IH: Volunteer Firefighter Tax Relief Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 346 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow volunteer firefighters a deduction for personal safety clothing. 
 
 
1.Short titleThis Act may be cited as the Volunteer Firefighter Tax Relief Act of 2005. 
2.Deduction for personal safety clothing of volunteer firefighters 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Personal safety clothing of volunteer firefightersIn the case of an individual who is a volunteer with a volunteer fire department, there shall be allowed as a deduction an amount equal to the amount paid during the taxable year for personal safety clothing (including helmets and boots) designed for use, and to be used by such individual, in performing fire fighting services for such department. 
(b)Deduction allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence thereof the following new paragraph: 
 
(21)Personal safety clothing of volunteer firefightersThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for such part VII is amended by striking the last item and inserting the following new item: 
 
 
Sec. 224. Personal safety clothing of volunteer firefighters. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
